        Case 4:19-cv-00041 Document 1 Filed 07/26/19 Page 1 of 10



                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                             PECOS DIVISION
THEODORE RICHARD,                         §
Individually and Behalf of All Others     §
Similarly Situated,                       §
                                          §
              Plaintiff,                  §           No. _________________
                                          §
v.                                        §
                                          §
VELOCITY CONSTRUCTION &                   §
INDUSTRIAL SERVICES LLC,                  §
                                          §
              Defendant.                  §
                     PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff Theodore Richard (hereafter referred to as “Plaintiff”)

bringing this lawsuit to recover unpaid overtime wages from Defendant Velocity

Construction & Industrial Services LLC(referred to as “Defendant” or “Velocity”). In

support thereof, he would respectfully show the Court as follows:

                                  I. Nature of Suit

       1.     Plaintiff’s claims arise under the Fair Labor Standards Act of 1938, 29

U.S.C. §§ 201-219 (“FLSA”).

       2.     The FLSA was enacted to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency and

general well-being of workers … .” 29 U.S.C. § 202(a). To achieve its humanitarian

goals, the FLSA defines appropriate pay deductions and sets overtime pay, minimum
        Case 4:19-cv-00041 Document 1 Filed 07/26/19 Page 2 of 10



wage, and recordkeeping requirements for covered employers. 29 U.S.C. §§ 206(a),

207(a), 211(c).

       3.         Velocity violated the FLSA by employing Plaintiff “for a workweek

longer than forty hours [but refusing to compensate him] for [his] employment in

excess of [forty] hours … at a rate not less than one and one-half times the regular rate

at which [he was] employed.” 29 U.S.C. § 207(a)(1).

       4.         Velocity violated the FLSA by failing to maintain accurate time and pay

records for Plaintiff as required by 29 U.S.C. § 211(c) and 29 C.F.R. pt. 516.

                                 II. Jurisdiction & Venue

       5.         The Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 216(b) because it arises under the FLSA, a federal statute.

       6.         Venue is proper in this district and division pursuant to 28 U.S.C. §§

1391(b)(1)-(2) because Defendant resides in the Pecos Division of the Western District

of Texas and/or a substantial part of the events or omissions giving rise to Plaintiff’s

claims occurred in the Pecos Division of the Western District of Texas.

                                        III. Parties

       7.         Theodore Richard is an individual who resides in Caddo Parish,

Louisiana and who was employed by Velocity during the last three years.

       8.         Velocity Construction & Industrial Services LLC is a Texas limited

liability company that may be served with process by serving its registered agent:




                                            -2-
         Case 4:19-cv-00041 Document 1 Filed 07/26/19 Page 3 of 10



                                      Ari Aguilera
                                      10129 Milan
                                  El Paso, Texas 79924

Alternatively, if the registered agent of Velocity Construction & Industrial Services

LLC cannot with reasonable diligence be found at the company’s registered office,

Velocity Construction & Industrial Services LLC may be served with process by

serving the Texas Secretary of State pursuant to TEX. BUS. ORG. CODE § 5.251 and

TEX. CIV. PRAC. & REM. CODE § 17.026.

       9.      Whenever it is alleged that Defendant committed any act or omission, it

is meant that company’s officers, directors, vice-principals, agents, servants or

employees committed such act or omission and that, at the time such act or omission

was committed, it was done with the full authorization, ratification or approval of

Velocity or was done in the routine and normal course and scope of employment of the

company’s officers, directors, vice-principals, agents, servants or employees.

                                        IV. Facts

       11.     Velocity is a construction company for civil, commercial and industrial

projects; it does business in the territorial jurisdiction of this Court.

       12. Velocity employed Theodore Richard as a lead technician from

approximately December 2018 to July 2019; he was primarily responsible for

hydrotesting pipelines for the oil and gas industry in Odessa, Midland, Mentone, Ft.

Stockton, Pecos and the surrounding areas.




                                            -3-
         Case 4:19-cv-00041 Document 1 Filed 07/26/19 Page 4 of 10



       13.     During Plaintiff’s employment with Velocity, he was engaged in

commerce or the production of goods for commerce.

       14.     During Plaintiff’s employment with Velocity, the company had

employees engaged in commerce or in the production of goods for commerce.

       15.     During Plaintiff’s employment with Velocity, the company had

employees handling, selling or otherwise working on goods or materials that had been

moved in or produced for commerce by others.

       16.     During Plaintiff’s employment with Velocity, the company had an

annual gross volume of sales made or business done of at least $500,000.

       17.     Velocity paid Plaintiff on a salary basis.

       18.     Plaintiff’s primary duties were nonexempt.

       19.     Plaintiff’s primary duties did not include office or nonmanual work.

       20.     Plaintiff’s primary duties were not directly related to the management

or general business operations of Velocity or its customers.

       21.     Plaintiff’s duties did not differ substantially from the duties of

traditionally nonexempt hourly workers.

       22.     Plaintiff did not exercise a meaningful degree of independent discretion

with respect to the exercise of his duties.

       23.     Instead, Plaintiff was required to follow the policies, practices and

procedures set by Velocity.




                                              -4-
         Case 4:19-cv-00041 Document 1 Filed 07/26/19 Page 5 of 10



        24.   Plaintiff did not have any independent authority to deviate from these

policies, practices and procedures.

        25.   During Plaintiff’s employment with Velocity, he regularly worked in

excess of forty hours per week.

        26.   Velocity knew or reasonably should have known that Plaintiff worked in

excess of forty hours per week.

        27.   Velocity did not pay Plaintiff overtime “at a rate not less than one and

one-half times the regular rate at which he [was] employed.” 29 U.S.C. § 207(a)(1).

        28.   Instead, Velocity paid Plaintiff a fixed sum of money regardless of the

number of hours he worked.

        29.   In other words, Velocity paid Plaintiff for his overtime at a rate less than

one and one-half times the regular rate at which he was employed in violation of the

FLSA.

        30.   Velocity knew or reasonably should have known that Plaintiff was not

exempt from the overtime provisions of the FLSA.

        31.   Velocity failed to maintain accurate time and pay records for Plaintiff as

required by 29 U.S.C. § 211(c) and 29 C.F.R. pt. 516.

        32.   Velocity knew or showed a reckless disregard for whether its pay

practices violated the FLSA.

        33.   Velocity is liable to Plaintiff for his unpaid overtime wages, liquidated

damages and attorney’s fees and costs pursuant to 29 U.S.C. § 216(b).


                                          -5-
         Case 4:19-cv-00041 Document 1 Filed 07/26/19 Page 6 of 10



   V. Count One—Failure To Pay Overtime in Violation of 29 U.S.C. § 207(a)

        34.   Plaintiff adopts by reference all of the facts set forth above. See, FED.

R. CIV. P. 10(c).

        35.   During Plaintiff’s employment with Velocity, he was a nonexempt

employee.

        36.   As a nonexempt employee, Velocity was legally obligated to pay Plaintiff

“at a rate not less than one and one-half times the regular rate at which he [was]

employed[]” for the hours that he worked over forty in a workweek. 29 U.S.C. §

207(a)(1).

        37.   Velocity did not pay Plaintiff overtime “at a rate not less than one and

one-half times the regular rate at which he [was] employed.” 29 U.S.C. § 207(a)(1).

        38.   In other words, Velocity paid Plaintiff for his overtime at a rate less than

one and one-half times the regular rate at which he was employed in violation of the

FLSA.

        39.   If Velocity classified Plaintiff as exempt from the overtime requirements

of the FLSA, he was misclassified because no exemption excuses the company’s

noncompliance with the overtime requirements of the FLSA.

        40.   Velocity knew or showed a reckless disregard for whether its pay

practices violated the overtime requirements of the FLSA. In other words, Velocity

willfully violated the overtime requirements of the FLSA.




                                          -6-
        Case 4:19-cv-00041 Document 1 Filed 07/26/19 Page 7 of 10



             VI. Count Two—Failure To Maintain Accurate Records in
                         Violation of 29 U.S.C. § 211(c)

       41.    Plaintiff adopts by reference all of the facts set forth above. See, FED.

R. CIV. P. 10(c).

       42.    The FLSA requires employers to keep accurate records of hours worked

by and wages paid to nonexempt employees. 29 U.S.C. § 211(c); 29 C.F.R. pt. 516.

       43.    In addition to the pay violations of the FLSA described above, Velocity

also failed to keep proper time and pay records as required by the FLSA.

                    VII. Count Three—Collective Action Allegations

       44.    Plaintiff adopts by reference all of the facts set forth above. See, FED.

R. CIV. P. 10(c).

       45.    On information and belief, other employees have been victimized by

Defendant’s violations of the FLSA identified above.

       46.    These employees are similarly situated to Richard because, during the

relevant time period, they held similar positions, were compensated in a similar manner

and were denied regular wages at their regular rate and overtime wages at one and one-

half times their regular rates for hours worked over forty in a workweek.

       47.    Defendant’s policy or practice of failing to pay regular and overtime

compensation is a generally applicable policy or practice and does not depend on the

personal circumstances of the putative class members.




                                         -7-
         Case 4:19-cv-00041 Document 1 Filed 07/26/19 Page 8 of 10



        48.   Since, on information and belief, Plaintiff’s experiences are typical of the

experiences of the putative class members, collective action treatment is appropriate.

        49.   All employees of Defendant, regardless of their rates of pay, job titles or

locations in which they worked who were not paid at their regular rates for all hours

worked and/or at a rate less than one and one-half times the regular rates at which they

were employed for the hours that they worked over forty in a workweek are similarly

situated. Although the issue of damages may be individual in character, there is no

detraction from the common nucleus of liability facts. The Class is therefore properly

defined as:

        All current and former technicians who were not paid overtime
        compensation during the last three years.

        50.   Defendant is liable to Plaintiff and all other Technicians for the

difference between what it actually paid them and what it was legally obligated to pay

them.

        51.   Because Defendant knew and/or showed a reckless disregard for whether

its pay practices violated the FLSA, Defendant owes Plaintiff and the members of the

putative class their unpaid overtime wages for at least the last three years.

        52.   Defendant is liable to Plaintiff and the members of the putative class in

an amount equal to their unpaid overtime wages as liquidated damages.

        53.   Plaintiff is liable to Hernandez and the members of the putative class for

their reasonable attorneys’ fees and costs.



                                          -8-
        Case 4:19-cv-00041 Document 1 Filed 07/26/19 Page 9 of 10



       54.    Plaintiff has retained counsel who are well versed in FLSA collective

action litigation and who are prepared to litigate this matter vigorously on her behalf

and on behalf and all other putative class members.


                                     VIII. Prayer

       55.    Plaintiff prays for the following relief:

                  a. judgment awarding Plaintiff all unpaid overtime compensation,
                     liquidated damages, attorneys’ fees and costs;

                  b. postjudgment interest at the applicable rate; and

                  c. all such other and further relief to which Plaintiff may show
                     himself to be justly entitled.




                                          -9-
       Case 4:19-cv-00041 Document 1 Filed 07/26/19 Page 10 of 10



                                           Respectfully submitted,
                                           MOORE & ASSOCIATES

                                           By:
                                                 Melissa Moore
                                                 State Bar No. 24013189
                                                 Curt Hesse
                                                 State Bar No. 24065414
                                                 Lyric Center
                                                 440 Louisiana Street, Suite 675
                                                 Houston, Texas 77002
                                                 Telephone: (713) 222-6775
                                                 Facsimile: (713) 222-6739

                                           ATTORNEYS FOR PLAINTIFF
Of Counsel:

Bridget Davidson
State Bar No. 24096858
MOORE & ASSOCIATES
Lyric Center
440 Louisiana Street, Suite 675
Houston, Texas 77002
Telephone: (713) 222-6775
Facsimile: (713) 222-6739




                                  - 10 -
